                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMES D. CUMMINGS,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:19-CV-184-RLM-MGG

 CHRISTA, et al.,


                          Defendants.

                              OPINION AND ORDER

      James D. Cummings, a prisoner without a lawyer, filed a complaint. A

document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). The court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. 28 U.S.C. § 1915A. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      The complaint describes many events related to Mr. Cummings’s stay at

the Park Center. Mr. Cummings explains that his stay at the “Park Center was

not part of [his] probation or sentence and that [he] went to Park Center on [his]
own decision.” ECF 1 at 15. It is doesn’t appear any of the Park Center employees

were acting under color of state law.

      The complaint names Karen Richardson, but she isn’t mentioned in the

body of the complaint and isn’t alleged to have done or not done anything that

violated Mr. Cummings’s constitutional rights. The complaint alleges an

unknown 911 dispatcher called security at the Park Center rather than

dispatching a police officer, but doesn’t explain how that could have violated his

constitutional rights.

      Mr. Cummings alleges his probation officer improperly reported to the

court that he had violated his probation. It appears the court found he had

violated his probation. There is no indication that judicial finding has been

overturned.

      [T]he Court in Heck held that in order to recover damages for
      allegedly unconstitutional conviction or imprisonment, or for other
      harm caused by actions whose unlawfulness would render a
      conviction or sentence invalid, a plaintiff in a § 1983 action first had
      to prove that his conviction had been invalidated in some way. This
      favorable-termination requirement, the Court explained, applies
      whenever a judgment in favor of the plaintiff would necessarily imply
      that his prior conviction or sentence was invalid.

McDonough v. Smith, 588 U.S. __, __; 139 S. Ct. 2149, 2157 (2019) (quotation

marks and citations omitted). That’s what happened to Mr. Cummings: the state

court agreed with the probation officer that Mr. Cummings violated his

probation.

      Finally, Mr. Cummings alleges that Wendy Davis, a state court judge,

“order recovery works insurance on 3-6-18” for him. ECF 1 at 9. He says the

judge falsely said she was going to “dial me back in with Park View Behavioral

                                         2
Health,” id. at 15, and that Mr. Cummings was “defiant against the rescue

mission.” Id. The judge “ordered me to return to Park Center.” Id. at 16. “A judge

has absolute immunity for any judicial actions unless the judge acted in absence

of all jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). “A judge

will not be deprived of immunity because the action he took was in error, was

done maliciously, or was in excess of his authority; rather, he will be subject to

liability only when he has acted in the clear absence of all jurisdiction.” Stump

v. Sparkman, 435 U.S. 349, 359 (1978). Mr. Cummings hasn’t plausibly alleged

that any of these actions were outside of the judge’s jurisdiction in ruling on his

case.

        A complaint must contain sufficient factual matter to “state a claim that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the pleaded factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 556). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atlantic v. Twombly, 550 U.S. at 555

(quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not shown—that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. at 679 (quotation marks and brackets

omitted). Thus, “a plaintiff must do better than putting a few words on paper



                                         3
that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A.,

614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

      This complaint doesn’t state a claim on which relief can be granted. Mr.

Cummings might have more facts about these events and defendants that would

show that he can state a claim based on these allegations, so the court will allow

him to file an amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th

Cir. 2013).

      For these reasons, the court GRANTS James D. Cummings until

September 30, 2019, to file an amended complaint. If Mr. Cummings doesn’t

respond by that deadline, this case will be dismissed without further notice

under 28 U.S.C. § 1915A because the current complaint doesn’t state a claim.

      SO ORDERED on August 14, 2019


                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
